Exhibit 10.31



COMMUNITYONE BANCORP
2012 INCENTIVE PLAN


STOCK INCENTIVE AWARD AGREEMENT
This Stock Incentive Award Agreement (the “Agreement”) is effective as of
_______________, between CommunityOne Bancorp, a North Carolina corporation (the
“Company”), and ___________________ (the “Participant”).
WHEREAS, the Company has established the Amended and Restated 2012 Incentive
Plan (the “Plan”), pursuant to which the Company may, from time to time, make
grants of Restricted Stock and Options to eligible employees and other
individuals providing services to the Company or an Affiliate (as all such
capitalized terms are defined in the Plan); and
WHEREAS, in consideration for the Participant’s service to the Company and/or an
Affiliate, the Company hereby grants to the Participant certain stock incentive
awards consisting of shares of Restricted Stock and Options (the “Awards”)
pursuant to the terms and conditions of the Plan and this Agreement;
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:
1.Restricted Stock Award. Subject to the terms and conditions set forth in this
Agreement and the Plan, effective as of _______________ (the “Grant Date”), the
Company grants to the Participant _______________ (____) shares of Restricted
Stock, provided that such Award of Restricted Stock shall be subject to the
terms below.
(a)    Vesting. Subject to the Participant’s continued service with the Company
or an Affiliate through the applicable vesting date, the Restricted Stock shall
vest in accordance with the following schedule: (i) one-fourth of the Restricted
Stock shall vest on the first anniversary of the Grant Date, (ii) an additional
one-fourth of the Restricted Stock shall vest on the second anniversary of the
Grant Date, (iii) an additional one-fourth of the Restricted Stock shall vest on
the third anniversary of the Grant Date, and (iv) the remaining one-fourth of
the Restricted Stock shall vest on the fourth anniversary of the Grant Date. If
the application of this vesting schedule would result in the Participant vesting
in a fraction of a share, such fractional share shall be rounded up to the next
whole share.
(b)    Restrictions on Transferability. The Participant may not sell, assign,
convey, pledge, exchange, hypothecate, alienate or otherwise dispose of or
transfer the Restricted Stock in any manner to the extent it remains unvested.
No assignment, pledge or transfer of the Restricted Stock, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall be effective; but immediately upon any such attempt to assign,
pledge or otherwise transfer the Restricted Stock, the Restricted Stock shall be
forfeited.



--------------------------------------------------------------------------------

        

(c)    Rights as Shareholder. Notwithstanding the foregoing vesting and transfer
restrictions that apply to the Restricted Stock, but subject to the terms of
this Agreement and the Plan, the Participant generally shall otherwise have the
beneficial ownership of the Restricted Stock and shall be entitled to exercise
the rights and privileges of a shareholder with respect to the Restricted Stock,
including the right to vote such shares and the right to receive dividends (if
any) paid with respect to such shares; provided, however, that (a) any dividend
payments will be made no later than the end of the calendar year in which the
dividends are paid to shareholders of the Shares or, if later, the fifteenth day
of the third month following the date the dividends are paid to shareholders of
the Shares; and (b) with respect to any Shares that arise from any dividends
with respect to the Restricted Stock or from adjustments under Section 6, the
Participant shall have the same rights and privileges, and shall be subject to
the same restrictions, that apply to the Restricted Stock under this Agreement
and the Plan.
(d)    Book-Entry Form. The shares of Restricted Stock generally shall be
evidenced in book-entry or similar form and maintained by or on behalf of the
Company in such form. In such case, no stock certificates shall be issued and
the applicable restrictions will be noted in the records of the Company and its
transfer agent. Notwithstanding the foregoing, in the discretion of the Company,
a certificate or certificates representing the Restricted Stock may be
registered in the name of the Participant and held in escrow or other custody by
or on behalf of the Company. In either case, each certificate or book-entry
record may bear such legends as the Company deems appropriate to reflect the
applicable terms and conditions upon the Restricted Stock.
2.    Option Award. Subject to the terms and conditions set forth in this
Agreement and the Plan, effective as of the Grant Date, the Company grants to
the Participant an Option to purchase _______________ (____) Shares, provided
that such Option shall be subject to the terms below. The Option shall be a
Nonqualified Stock Option.
(a)    Exercise Price. The Exercise Price shall be $______ per Share, which is
at least the Fair Market Value of a Share on the Grant Date.
(b)    Vesting. Subject to the Participant’s continued service with the Company
or an Affiliate through the applicable vesting date, the Option shall vest in
accordance with the following schedule: (i) one-fourth of the Option shall vest
on the first anniversary of the Grant Date, (ii) an additional one-fourth of the
Option shall vest on the second anniversary of the Grant Date, (iii) an
additional one-fourth of the Option shall vest on the third anniversary of the
Grant Date, and (iv) the remaining one-fourth of the Option shall vest on the
fourth anniversary of the Grant Date. If the application of this vesting
schedule would result in the Participant vesting in a fraction of a share, such
fractional share shall be rounded up to the next whole share.
(c)    Option Period. Except as otherwise provided in the Plan and this
Agreement, the Option will expire on the tenth anniversary of the Grant Date.
Any Option or portion thereof not exercised before the expiration of the Option
Period shall terminate.



--------------------------------------------------------------------------------

        

(d)    Exercise of Option. To the extent exercisable, the Option, or any portion
thereof, may be exercised by giving written notice to the Company at such place
as the Committee or its designee shall direct. Such notice shall specify the
number of shares to be purchased pursuant to the Option and the aggregate
Exercise Price to be paid therefor. To the extent that the Option is exercisable
but is not exercised, the vested portions of the Option shall accumulate and be
exercisable by the Participant in whole or in part at any time prior to
expiration of the Option Period, subject to the terms of the Plan and this
Agreement. Upon the exercise of an Option in whole or in part, payment of the
Option Price in accordance with the provisions of the Plan and this Agreement,
and satisfaction of such other conditions as may be established by the
Committee, the Company shall as soon thereafter as practicable deliver to the
Participant a certificate or certificates for the shares purchased.
Notwithstanding the foregoing, the Company may choose to evidence and maintain
the shares in book-entry or similar form. In such case, no certificates shall be
issued and the applicable restrictions will be noted in the records of the
Company.
(e)    Payment of Option Price. Payment of the Option Price may be made: (i) in
cash or by check (or any combination thereof); [(ii) irrevocable instructions to
a broker to deliver promptly to the Company cash equal to the Exercise Price];
(iii) by delivery (by either actual delivery or attestation) of Shares (valued
at the date of exercise at their Fair Market Value) owned by the Participant at
the time of exercise for a period of at least six months (or other time period,
if any, determined by the Committee) and otherwise acceptable to the Committee,
(iv) by directing the Company to withhold from the Shares to be issued upon
exercise of the Option (or portion thereof) being exercised a number of Shares
having a Fair Market Value not in excess of the aggregate Exercise Price of the
Option (or portion thereof) being exercised, with the payment of the balance of
the Exercise Price, if any, being made pursuant to Sections 2(e)(i) or 2(e)(ii)
above, (v) by such other methods as may be permitted by the Committee in its
sole discretion in accordance with the Plan; or (vi) by a combination of the
foregoing methods.
(f)    Restrictions on Transferability. The Option shall not be transferable
other than by will or the laws of intestate succession. The Option shall be
exercisable during the Participant’s lifetime only by the Participant. No
assignment, pledge or transfer of the Option, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
shall be effective; but immediately upon any such attempt to assign, pledge or
otherwise transfer the Option, the Option shall be forfeited.
(g)    No Shareholder Rights Prior to Exercise. Neither the Participant nor the
Participant’s legal representative, legatee or distributee shall be deemed to be
the holder of any Shares subject to the Option and such persons shall not have
any rights of a shareholder unless and until such Shares have been issued and
delivered to such person.
3.    Termination of Employment. Except as provided below, if the Participant
incurs a termination of service, all shares of Restricted Stock and all
unexercised Options (vested and unvested) at the time of such termination shall
be immediately and automatically forfeited by the Participant upon such
termination of service.



--------------------------------------------------------------------------------

        

(a)    Voluntary Termination of Service. Notwithstanding anything herein to the
contrary, in the event of a voluntary termination of service by the Participant,
all unvested Awards shall be forfeited and all vested but unexercised Options as
of the Participant’s date of termination shall be exercisable by the Participant
until the earlier of ninety days following termination of service and the
expiration of the Option Period. If the Participant incurs a voluntary
termination of service in anticipation of a termination of service for Cause,
the rights under this Section shall not apply and the Participant’s Award
(including any rights to exercise the Participant’s Option) shall immediately
terminate upon the Participant’s termination of service.
(b)    Termination of Service by the Company without Cause; Termination of
Service by the Participant for Good Reason. Notwithstanding anything herein to
the contrary, in the event of a termination of the Participant’s service by the
Company without Cause (as defined below) or a termination of service by the
Participant for Good Reason (as defined below), all unvested Awards shall be
forfeited and all vested but unexercised Options as of the Participant’s date of
termination shall be exercisable by the Participant until the expiration of the
Option Period.
(c)    Termination of Service due to Retirement, Death, or Disability.
Notwithstanding anything herein to the contrary, in the event of a termination
of service due to the Participant’s Retirement, death, or Disability (as such
terms are defined below), all unvested Awards shall be forfeited and all vested
but unexercised Options as of the Participant’s date of termination shall be
exercisable by the Participant until the expiration of the Option Period. To the
extent a Participant’s Option is exercisable as a result of the Participant’s
death, the Option may be exercised to such extent by the person or persons to
whom the Participant’s rights to exercise the Option passed by will or the laws
of descent and distribution (or by the executor or administrator of the
Participant’s estate).
(d)    Definitions. For purposes of this Agreement, the following definitions
shall apply:
(i)    Cause. Cause shall mean the termination of the Participant on account of
(A) the Participant’s incompetence or dishonesty in his performance of,
deliberate neglect of, willful malfeasance or misconduct in connection with the
performance of, or continued failure to substantially perform, duties reasonably
assigned to the Participant by the Company Board of Directors or the applicable
Board of Directors of CommunityOne Bank or Bank of Granite (CommunityOne Bank
and Bank of Granite collectively referred to herein as the “Bank”) which are in
the interests of the Company or the applicable Bank and consistent with the
Participant’s obligations hereunder; (B) the Participant’s material breach of
this Agreement or any material written Company policy; (C) the Participant’s
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease‑and‑desist order; or (D) an act or acts on
Participant’s part constituting (x) a felony or (y) a misdemeanor involving
(a) fraud, moral turpitude, dishonesty, breach of trust or fiduciary duties,
organized crime or racketeering; (b) a violation of securities or



--------------------------------------------------------------------------------

        

commodities laws or regulations; (c) a violation of depository institution laws
or regulations; (d) a violation of housing authority laws or regulations; or
(e) a violation of the rules, regulations, codes of conduct or ethics of a
self‑regulatory trade or professional organization
(ii)    Disability. Disability shall mean that either (A) the Participant is
deemed disabled for purposes of any group or individual long‑term disability
policy paid for by the Company or the Bank that covers the Participant, or
(B) in the good faith judgment of the Company Board of Directors, the
Participant is substantially unable to perform the Participant’s duties under
this Agreement for more than ninety days, whether or not consecutive, in any
twelve‑month period, by reason of a physical or mental illness or injury
(iii)    Good Reason. Good Reason shall mean, unless the Participant shall have
consented in writing thereto, (A) a material diminution in the Participant’s
duties and responsibilities or authority, or any material adverse change in the
Participant’s base compensation; (B) a relocation of the Participant’s primary
work location more than thirty miles from Asheboro, North Carolina (provided
that the relocation of the Participant’s primary work location to Charlotte,
North Carolina or a location within thirty miles of Charlotte, North Carolina
shall not constitute “Good Reason”); or (C) any material breach of this
Agreement by the Company or the applicable Bank; provided that the Participant
shall have delivered written notice to the Company, within ninety days of the
initial existence of the circumstances giving rise to Good Reason, of the
Participant’s intention to terminate his employment for Good Reason, which
notice specifies in reasonable detail the circumstances claimed to give rise to
the Participant’s right to terminate his employment for Good Reason and the
Company or the applicable Bank shall not have cured such circumstances within
thirty days following the Company’s receipt of such notice. If, following such
thirty day period, the Company or the applicable Bank has not cured such
circumstances and Participant decides to proceed with the termination of his
employment for Good Reason, such a termination will be effective by providing
the Company with a notice of termination.
(iv)    Retirement. Retirement shall mean termination of employment or after the
Participant attains age 65.
4.    Tax Matters. The Participant shall pay or make provision for payment to
the Company or its Affiliate, as applicable, through payroll or other
withholding (which withholding the Participant hereby authorizes), the amount
necessary to satisfy any federal, state or local withholding requirements
applicable to any taxable event arising in connection with the Awards of
Restricted Stock or Options by one or any combination of the following means:
(i) tendering a cash payment, (ii) authorizing the Company to withhold Shares
otherwise issuable to the Participant, or (iii) delivering to the Company
already-owned and unencumbered Shares. The determination of the withholding
amounts due in such event shall be made by the Company and the Banks, as
applicable, and shall be binding upon the Participant. The Company shall not be
required to deliver



--------------------------------------------------------------------------------

        

such Shares unless the Participant has made acceptable arrangements to satisfy
any such withholding requirements. Nothing in this Section shall be construed to
impose on the Company a duty to withhold where applicable law does not require
such withholding.
THE PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT IS RESPONSIBLE FOR, AND IS
ADVISED TO CONSULT WITH THE PARTICIPANT’S OWN TAX ADVISORS REGARDING, THE TAX
CONSEQUENCES TO THE PARTICIPANT THAT MAY ARISE IN CONNECTION WITH THE AWARDS,
INCLUDING THE DECISION TO MAKE AND TIMELY FILE, AND THE CONSEQUENCES OF, ANY
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE PARTICIPANT ALSO SHALL TIMELY DELIVER A COPY OF ANY SUCH SECTION 83(b)
FILING TO THE COMPANY.
5.    Forfeiture Procedures. In the event of any forfeiture of the Restricted
Stock or Option, such forfeiture shall be automatic and without further act or
deed by the Participant. Notwithstanding the foregoing, if requested by the
Company (or its agent), the Participant shall execute such documents (including,
without limitation, a power of attorney in favor of the Company) and take such
other action deemed necessary or desirable by the Company to evidence such
forfeiture.
6.    Adjustments. The Awards granted pursuant to this Agreement shall be
adjusted as provided in and subject to the Plan in the event of
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation or other change in corporate capitalization affecting the Shares.
The existence of the Awards shall not affect in any way the authority of the
Company and its shareholders to exercise their corporate rights and powers,
including, but not by way of limitation, the right of the Company to authorize
any adjustment, reclassification, reorganization, or other change in its capital
or business structure, any merger or consolidation of the Company, the
dissolution or liquidation of the Company, the issuance of securities with
preference ahead of or affecting the Shares, or any sale or transfer of all or
any part of its business or assets.
7.    Securities Laws. Notwithstanding any provision herein to the contrary or
in the Plan, the Company shall be under no obligation to issue any Shares to the
Participant pursuant to this Agreement unless and until the Company has
determined that such issuance is either exempt from registration, or is
registered, under the Securities Act of 1933, as amended, and is either exempt
from registration and qualification, or is registered or qualified, as
applicable, under all applicable state securities or “blue sky” laws. Nothing in
this Agreement shall be construed to obligate the Company at any time to file or
maintain a registration statement under the Securities Act of 1933, as amended,
or to effect similar compliance under any applicable state laws with respect to
the Shares that may be issued pursuant to this Agreement. The Company may
require that the Participant make such representations and agreements and
furnish such information as the Company deems appropriate to assure compliance
with applicable legal and regulatory requirements.
8.    Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Agreement
shall be determined by the Committee in its absolute discretion, and any such
determination or other interpretation by the Committee pursuant to this
Agreement shall be final, binding and conclusive on all parties affected
thereby.



--------------------------------------------------------------------------------

        

9.    Miscellaneous.
(a)    Binding on Successors and Representatives. Subject to the transfer
restrictions applicable to the Participant hereunder and other conditions
hereof, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and the Participant’s heirs, executors,
administrators, personal representatives, and assigns; and the parties agree,
for themselves and their successors, representatives and assigns, to execute any
instrument which may be necessary legally to effect the terms and conditions of
this Agreement.
(b)    No Employment Rights. Nothing contained in this Agreement shall confer
upon the Participant any right to continue in the employ or service of the
Company or any Affiliate nor interfere with or limit in any way the right of the
Company or an Affiliate to terminate the Participant’s employment by, or
performance of services for, the Company or Affiliate at any time.
(c)    Entire Agreement. This Agreement together with the Plan constitute the
entire agreement of the parties with respect to the Awards and supersede any
previous agreement, whether written or oral, with respect thereto. This
Agreement has been entered into in compliance with the terms of the Plan;
wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
(d)    Amendment. Except as otherwise provided below or in the Plan, neither
this Agreement nor any of the terms and conditions herein set forth may be
altered or amended orally, and any such alteration or amendment shall be
effective only when reduced to writing and signed by each of the parties hereto.
The Company or the Committee may, without obtaining the Participant’s written
consent, amend this Agreement in any respect either deems necessary or advisable
to comply with Section 409A of the Code and applicable regulations and guidance
thereunder and/or to prevent this Agreement from being subject to Section 409A
of the Code.
(e)    Construction and Definitions. Any reference herein to the singular or
plural shall be construed as plural or singular whenever the context requires.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in the Plan.
(f)    Notices. All notices, requests and amendments under this Agreement shall
be in writing, and notices shall be deemed to have been given (i) if delivered
by hand, when so delivered, (ii) if sent by overnight express service, one (1)
business day after delivery to such service, or (iii) if mailed by certified or
registered mail, return receipt requested, three (3) days after delivery to the
post office:
(A)    if to the Company, at the following address:
CommunityOne Bancorp
1017 E. Morehead Street, Suite 200
Charlotte, North Carolina 28204
or at such other address as the Company shall designate by notice.



--------------------------------------------------------------------------------

        

(B)    if to the Participant, to the Participant’s address appearing in the
Company’s records, or at such other address as the Participant shall designate
by notice.
(g)    Governing Law. Except to the extent preempted by Federal law, this
Agreement shall be construed and determined in accordance with the laws of the
State of North Carolina, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of North Carolina or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of North Carolina. The parties hereby submit to the
jurisdiction of the state and Federal courts encompassing the then current
location of the Company’s principal headquarters for the resolution of any
disputes, claims, or proceedings arising under this Agreement.
(h)    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Committee may elect in its discretion to construe such invalid or
unenforceable provision in a manner which conforms to applicable law or as if
such provision was omitted.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written below.


CommunityOne Bancorp
By:   
Title:   
PARTICIPANT: [NAME]
    


Date:________________________________



Date:_________________________________



